 

--------------------------------------------------------------------------------

 
 
Exhibit 10.12
 


MEDL MOBILE HOLDINGS, INC.
AUDIT COMMITTEE CHARTER




A. Purpose and Scope


 
The primary function of the Audit Committee (the "Committee") is to oversee the
accounting and financial reporting processes of MEDL Mobile Holdings, Inc. and
its subsidiaries (the "Corporation"), and the audits of the financial statements
of the Corporation and to exercise the responsibilities and duties set forth
below, including, but not limited to: (a) assist the Board of Directors in
fulfilling its responsibilities by reviewing: (i) the financial reports provided
by the Corporation to the Securities and Exchange Commission ("SEC"), the
Corporation's stockholders or to the general public, and (ii) the Corporation's
internal financial and accounting controls, (b) oversee the appointment,
compensation, retention and oversight of the work performed by any independent
public accountants engaged by the Corporation, (c) recommend, establish and
monitor procedures designed to improve the quality and reliability of the
disclosure of the Corporation's financial condition and results of operations,
(d) recommend, establish and monitor procedures designed to facilitate (i) the
receipt, retention and treatment of complaints relating to accounting, internal
accounting controls or auditing matters and (ii) the receipt of confidential,
anonymous submissions by employees of concerns regarding questionable accounting
or auditing matters, (e) engage advisors as necessary, and (f) determine the
funding from the Corporation that is necessary or appropriate to carry out the
Committee's duties.
 


B. Composition


 
The Committee shall be comprised of such minimum number of directors as to
satisfy the audit committee composition requirements promulgated by the SEC, the
Financial Industry Regulatory Authority, any exchange upon which securities of
the Corporation are traded, or any governmental or regulatory body exercising
authority over the Corporation (each a "Regulatory Body" and collectively, the
"Regulatory Bodies"), as in effect from time to time. The composition of the
Committee shall satisfy the independence requirements of any applicable
Regulatory Body, and each member of the Committee shall be free from any
relationship that, in the opinion of the Board of Directors, would interfere
with the exercise of his or her independent judgment as a member of the
Committee.
 
 
Each member of the Committee shall be able to read and understand fundamental
financial statements, including a balance sheet, income statement, and cash flow
statement. At least one member of the Committee shall have had past employment
experience in finance or accounting, requisite professional certification in
accounting, or other comparable experience or background which results in the
individual's financial sophistication, including being or having been a chief
executive officer, chief financial officer or other senior officer with
financial oversight responsibilities.
 
 
The members of the Committee shall be elected by the Board of Directors at the
meeting of the Board of Directors following each annual meeting of stockholders
and shall serve until their successors shall be duly elected and qualified or
until their earlier resignation or removal. Unless a Chair is elected by the
full Board of Directors, the members of the Committee may designate a Chair by
majority vote of the full Committee membership.
 
 
The Committee shall meet with management, the internal auditors, if any, and the
independent accounting firm in executive sessions at least quarterly to discuss
matters for which the Committee has responsibility.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


C. Responsibilities and Duties


 
To fulfill its responsibilities and duties, the Committee shall:
 
 
Document Review
 
 
1. Review and assess the adequacy of this Charter periodically as conditions
dictate, but at least annually (and update this Charter if and when
appropriate).
 
 
2. Review with representatives of management and representatives of the
independent accounting firm the Corporation's audited annual financial
statements prior to their filing as part of the Annual Report on Form 10-K.
After such review and discussion, the Committee shall recommend to the Board of
Directors whether such audited financial statements should be published in the
Corporation's Annual Report on Form 10-K. The Committee shall also review the
Corporation's quarterly financial statements prior to their inclusion in the
Corporation's Quarterly Reports on Form 10-Q.
 
 
3. Instruct the independent accounting firm to review the Corporation's interim
financial statements prior to their inclusion in the Corporation's Quarterly
Reports on Form 10-Q.
 
 
Independent Accounting Firm
 
 
4. The Committee shall be directly responsible for the appointment,
compensation, retention and oversight of the work of any independent accounting
firm engaged by the Corporation for the purpose of preparing or issuing an audit
report or performing other audit, review or attest services or any other related
work.
 
 
The authority of the Committee shall include ultimate authority to approve all
audit engagement fees and terms. The Committee shall have the ultimate authority
and responsibility to appoint, evaluate and, when warranted, replace, such
independent accounting firm (or to recommend such replacement for shareholder
approval in any proxy statement).
 
 
5. Resolve any disagreements between management and the independent accounting
firm as to financial reporting matters.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6. Instruct the independent accounting firm that it should report directly to
the Committee on matters pertaining to the work performed during its engagement
and on matters required by applicable Regulatory Body rules and regulations.
 
 
7. On an annual basis, receive from the independent accounting firm a formal
written statement identifying all relationships between the independent
accounting firm and the Corporation consistent with Independence Standards Board
Standard 1, as it may be modified or supplemented. The Committee shall actively
engage in a dialogue with the independent accounting firm as to any disclosed
relationships or services that may impact the independent accounting firm's
objectivity and independence. The Committee shall take appropriate action to
oversee the independence of the independent accounting firm.
 
 
8. On an annual basis, discuss with representatives of the independent
accounting firm the matters required to be discussed by Statement on Auditing
Standards 61, as it may be modified or supplemented.
 
 
9. Meet with the independent accounting firm prior to the audit to review the
planning and staffing of the audit and consider whether or not to approve the
auditing services proposed to be provided.
 
 
10. Evaluate the performance of the independent accounting firm and consider the
discharge of the independent accounting firm when circumstances warrant. The
independent accounting firm shall be ultimately accountable to the Committee.
 
 
11. Oversee the rotation of the lead (or coordinating) audit partner having
primary responsibility for the audit and the audit partner responsible for
reviewing the audit at least once every five years, and oversee the rotation of
other audit partners, in accordance with applicable rules and regulations.
 
 
12. Consider in advance whether or not to approve any audit and non-audit
services to be performed by the independent accounting firm required to be
approved by the Committee pursuant to the rules and regulations of any
applicable Regulatory Body and adopt and implement policies for such
pre-approval.
 
 
13. The Committee shall have the authority to oversee and determine the
compensation of any independent accounting firm engaged by the Corporation and
shall notify the Corporation of anticipated funding needs of the Committee.
 
 
Internal Audit Function
 
 
14. Review the responsibilities, budget and staffing of any internal auditors.
 
 
15. Review the significant reports to management prepared by any internal
auditors and management's responses.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Financial Reporting Processes
 
 
16. In consultation with the independent accounting firm and management, review
annually the adequacy of the Corporation's internal control over financial
reporting.
 
 
17. Review disclosures made to the Committee by the Corporation's chief
executive officer and chief financial officer in connection with their
certifications of the Corporation's Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q, including disclosures concerning (a) evaluations of the
design and operation of the Corporation's internal control over financial
reporting, (b) significant deficiencies and material weaknesses in the design
and operation of the Corporation's internal control over financial reporting
which are reasonably likely to adversely affect the Corporation's ability to
record, process, summarize, and report financial information, and (c) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Corporation's internal controls. The Committee shall
direct the actions to be taken and/or make recommendations to the Board of
Directors of actions to be taken to the extent such disclosures indicate the
finding of any significant deficiencies in internal controls or fraud.
 
 
18. Regularly review the Company's critical accounting policies and accounting
estimates resulting from the application of these policies and inquire at least
annually of both the Corporation's internal auditors, if any, and the
independent accounting firm as to whether either has any concerns relative to
the quality or aggressiveness of management's accounting policies.
 
 
19. Request and review periodic reports from management of the Corporation as to
the Corporation's processes for reporting on internal controls of the
Corporation as required by Section 404 of the Sarbanes-Oxley Act of 2002.
 
 
Compliance
 
 
20. To the extent deemed necessary by the Committee to carry out its duties, it
shall have the authority to engage outside counsel, independent accounting
consultants and/or other experts at the Corporation's expense.
 
 
21. Determine the funding necessary for (i) compensation of any independent
accounting firm engaged for the purpose of preparing or issuing an audit report
or performing other audit, review or attest services for the Corporation, (ii)
ordinary administrative expenses of the Committee that are necessary or
appropriate in carrying out the Committee's duties, and (iii) compensation of
any outside advisors to be engaged by the Committee and notify the Corporation
of anticipated funding needs of the Committee.
 
 
22. Establish written procedures for (a) the receipt, retention, and treatment
of complaints received by the Corporation regarding accounting, internal
accounting controls, or auditing matters; and (b) the confidential, anonymous
submission by employees of the Corporation of concerns regarding questionable
accounting or auditing matters.
 
 
23. Investigate any allegations that any officer or director of the Corporation,
or any other person acting under the direction of any such person, took any
action to fraudulently influence, coerce, manipulate, or mislead any independent
public or certified accountant engaged in the performance of an audit of the
financial statements of the Corporation for the purpose of rendering such
financial statements materially misleading and, if such allegations prove to be
correct, take or recommend to the Board of Directors appropriate disciplinary
action.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Reporting
 
 
24. Prepare, in accordance with the rules of the SEC, as modified or
supplemented from time to time, a written report of the Committee to be included
in the Corporation's annual proxy statement for each annual meeting of
stockholders.
 
 
25. To the extent required by any Regulatory Body, instruct the Corporation's
management to disclose in its annual proxy statement for each annual meeting of
stockholders, Annual Report on Form 10-K and Quarterly Report on Form 10-Q, the
approval by the Committee of any non-audit services performed by the independent
accounting firm, and review the substance of any such disclosure and the
considerations relating to the compatibility of such services with maintaining
the independence of the accounting firm.
 
 
While the Audit Committee has the responsibilities and powers set forth in this
Charter, it is not the duty of the Audit Committee to plan or conduct audits or
to determine that the Corporation's financial statements are complete and
accurate and are in accordance with generally accepted accounting principles.
 